Piatek v Oak Dr. Enters., Inc. (2015 NY Slip Op 04830)





Piatek v Oak Dr. Enters., Inc.


2015 NY Slip Op 04830


Decided on June 10, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2013-06063
2013-08829
 (Index No. 3916/07)

[*1]Barbara Piatek, et al., plaintiffs, 
vOak Drive Enterprises, Inc., et al., defendants, St. Andrews Ukrainian Orthodox Church, defendant third-party plaintiff-respondent, Saeed Ainechi, et al., defendants second third-party plaintiffs-respondents, Alfred Mierzejewski Architect, P.C., et al., defendants third-party defendants; Vojtek Construction, Inc., third-party defendant/second third-party defendant-appellant.


Cullen and Dykman, New York, N.Y. (Frank J. Lourenso of counsel), for third-party defendant/second third-party defendant-appellant.
Catalano Gallardo & Petropoulos, LLP, Jericho, N.Y. (Jennifer B. Ettenger of counsel), for defendant third-party plaintiff-respondent (no brief filed).

DECISION & ORDER
In an action, inter alia, to recover damages for wrongful death, the third-party defendant/second third-party defendant, Vojtek Construction, Inc., appeals, as limited by its brief, from (1) so much of an order of the Supreme Court, Queens County (Rosengarten, J.), dated April 3, 2013, as granted that branch of the motion of the defendant third-party plaintiff, St. Andrews Ukranian Orthodox Church, joined in by the defendants second third-party plaintiffs, Saeed Ainechi and A & A Consulting Engineer, Inc., which was pursuant to CPLR 3126 for the imposition of sanctions to the extent of precluding it "from offering any testimony or evidence at trial with regard to liability" in the event that it failed to produce a certain witness for deposition within 45 days of the order, and (2) so much of an order of the same court dated June 20, 2013, as, upon, in effect, reargument, adhered to the determination in the order dated April 3, 2013.
ORDERED that the appeal from the order dated April 3, 2013, is dismissed, as that order was superseded by the order dated June 20, 2013, made upon reargument; and it is further,
ORDERED that the order dated June 20, 2013, is affirmed insofar as appealed from, without costs or disbursements.
In an order dated April 3, 2013, the Supreme Court granted that branch of the motion of the defendant third-party plaintiff, St. Andrews Ukranian Orthodox Church, joined in by the defendants second third-party plaintiffs, Saeed Ainechi and A & A Consulting Engineer, Inc., which [*2]was pursuant to CPLR 3126 for the imposition of sanctions upon the third-party defendant/second third-party defendant, Vojtek Construction, Inc. (hereinafter Vojtek), to the extent of precluding Vojtek "from offering any testimony or evidence at trial with regard to liability" in the event that it failed to produce a certain witness for deposition within 45 days of the order. In effect, upon reargument, the Supreme Court adhered to that determination, and explained that the phrase "any testimony or evidence" meant all testimony and evidence, including testimony or evidence that might be adduced from a party other than Vojtek. In light of Vojtek's failure, over an extended period of time, to comply with multiple so-ordered stipulations directing it to produce a witness for a deposition, the Supreme Court properly concluded that Vojtek engaged in willful and contumacious conduct and, in effect, upon reargument, providently exercised its discretion in precluding Vojtek "from producing any testimony or evidence in the liability portion of the trial even if said testimony or evidence is to be adduced from a party other than Vojtek" (see Yong Soon Oh v Hua Jin, 124 AD3d 639, 641; Stone v Zinoukhova, 119 AD3d 928, 930).
DILLON, J.P., BALKIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court